          Case 1:20-cv-00525-BLW Document 6 Filed 01/06/21 Page 1 of 14




                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO



    JASON HARMON,
                                                      Case No. 1:20-cv-00525-BLW
                         Plaintiff,
                                                      INITIAL REVIEW ORDER BY
         v.                                           SCREENING JUDGE

    CITY OF TWIN FALLS; TWIN
    FALLS COUNTY; IDAHO
    DEPARTMENT OF CORRECTION;
    and STATE OF IDAHO,

                         Defendants.


        The Clerk of Court conditionally filed Plaintiff Harmon’s Complaint as a result of

Plaintiff’s status as an inmate and in forma pauperis request.1 The Court now reviews the

Complaint to determine whether it should be summarily dismissed in whole or in part

under 28 U.S.C. §§ 1915 and 1915A. Having reviewed the record, and otherwise being

fully informed, the Court enters the following Order directing Plaintiff to file an amended

complaint if Plaintiff intends to proceed.

1.      Screening Requirement

        The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as




1
 Plaintiff Harmon was originally a co-plaintiff, along with Michael E. Jackson, in Jackson v. City of
Twin Falls, Case No. 1:20-cv-00525-BLW. Plaintiff Harmon’s claims have been severed into this new
action. See Dkt. 5.
INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
          Case 1:20-cv-00525-BLW Document 6 Filed 01/06/21 Page 2 of 14




complaints filed in forma pauperis, to determine whether summary dismissal is

appropriate. The Court must dismiss a complaint or any portion thereof that states a

frivolous or malicious claim, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915(e)(2)(B) & 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “[D]etailed factual allegations” are not required, but a plaintiff must offer “more

than ... unadorned, the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal

quotation marks omitted). If the facts pleaded are “merely consistent with a defendant’s

liability,” or if there is an “obvious alternative explanation” that would not result in

liability, the complaint has not stated a claim for relief that is plausible on its face. Id. at

678, 682 (internal quotation marks omitted). And, a court is not required to comb through

a plaintiff’s exhibits or other filings to determine if the complaint states a plausible

claim.2



2
 Therefore, in its review under §§ 1915 and 1915A, the Court has reviewed only the Complaint found at
Dkt. No. 1, not the affidavit attached to the Complaint. See also General Order 342, In Re: Procedural
Rules for Prisoner Civil Case Filings and for Prisoner E-Filing Program, § A(1)(b)-(c) (“No exhibits
may be attached to a complaint or any type of amended complaint, except those showing exhaustion of
INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
          Case 1:20-cv-00525-BLW Document 6 Filed 01/06/21 Page 3 of 14




3.      Factual Allegations

        Plaintiff is a convicted inmate incarcerated in the Twin Falls County Jail, serving a

120-day sentence for driving while intoxicated. Dkt. 1-1. Plaintiff claims that he is at

substantial risk of coronavirus infection because he is in the high-risk category. Plaintiff

has serious heart problems, including two holes in his heart. Compl., Dkt. 1, at 3. Plaintiff

asserts generally that inmates in jails and prisons are especially vulnerable to the

pandemic. Id. at 5. However, the Complaint does not provide any specific allegations

about Plaintiff’s medical treatment, about the conditions in the Twin Falls County Jail

that have allegedly created an unsafe environment, or about the response to the pandemic

undertaken by jail officials.

4.      Discussion

        Plaintiff has not alleged sufficient facts to proceed with the Complaint. The Court

will, however, grant Plaintiff 60 days to amend the Complaint. Any amended complaint

should take into consideration the following.

        A.      Legal Standards Governing Plaintiff’s Claims

        Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

To be liable under § 1983, “the defendant must possess a purposeful, a knowing, or



administrative remedies[,] [and] [n]o affidavits may be attached to a complaint or any type of amended
complaint.”).
INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
          Case 1:20-cv-00525-BLW Document 6 Filed 01/06/21 Page 4 of 14




possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472

(2015). Negligence is not actionable under § 1983, because a negligent act by a public

official is not an abuse of governmental power but merely a “failure to measure up to the

conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

         Plaintiff has not sued any individual Defendants, only governmental entities. To

bring a § 1983 claim against a local governmental entity, such as Twin Falls County or

the City of Twin Falls, a plaintiff must allege that the execution of an official policy or

unofficial custom inflicted the injury of which the plaintiff complains, as required by

Monell v. Department of Social Services of New York, 436 U.S. 658, 694 (1978). Under

Monell, the requisite elements of a § 1983 claim against such an entity are the following:

(1) the plaintiff was deprived of a constitutional right; (2) the entity had a policy or

custom; (3) the policy or custom amounted to deliberate indifference to the plaintiff’s

constitutional right; and (4) the policy or custom was the moving force behind the

constitutional violation. Mabe v. San Bernardino Cnty., 237 F.3d 1101, 1110–11 (9th Cir.

2001).

         An unwritten policy or custom must be so “persistent and widespread” that it

constitutes a “permanent and well settled” practice. Monell, 436 U.S. at 691 (quoting

Adickes v. S.H. Kress & Co., 398 U.S. 144, 167–168 (1970)). “Liability for improper

custom may not be predicated on isolated or sporadic incidents; it must be founded upon

practices of sufficient duration, frequency and consistency that the conduct has become a

traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.

1996).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:20-cv-00525-BLW Document 6 Filed 01/06/21 Page 5 of 14




       If Plaintiff decides to name an individual in an amended complaint, he should be

aware that governmental officials or jail medical providers generally are not liable for

damages in their individual capacities under § 1983 unless they personally participated in

the alleged constitutional violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989);

see also Iqbal, 556 U.S. at 677 (“[E]ach Government official, his or her title

notwithstanding, is only liable for his or her own misconduct.”). Section 1983 does not

allow for recovery against an employer or principal simply because an employee or agent

committed misconduct. Taylor, 880 F.2d at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and

the constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) “set[] in motion a series of acts by others”;

(2) “knowingly refus[ed] to terminate a series of acts by others, which [the supervisor]

knew or reasonably should have known would cause others to inflict a constitutional

injury”; (3) failed to act or improperly acted in the training, supervision, or control of his

subordinates”; (4) “acquiesc[ed] in the constitutional deprivation”; or (5) engag[ed] in

“conduct that showed a reckless or callous indifference to the rights of others.” Id. at

1205–09. A plaintiff may also seek injunctive relief from officials who have direct

responsibility in the area in which the plaintiff seeks relief. See Rounds v. Or. State Bd. of

Higher Educ., 166 F.3d 1032, 1036 (9th Cir. 1999).



INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
          Case 1:20-cv-00525-BLW Document 6 Filed 01/06/21 Page 6 of 14




       Plaintiff asserts that he is at an increased risk from COVID-19 and that, therefore,

the conditions of his detention create a substantial risk of serious harm. Because Plaintiff

is a convicted inmate, his claims of unconstitutional conditions of confinement are

analyzed under the Eighth Amendment, which protects prisoners against cruel and

unusual punishment.3

       To state a claim under the Eighth Amendment, inmates must plausibly allege that

they are “incarcerated under conditions posing a substantial risk of serious harm,” or that

they have been deprived of “the minimal civilized measure of life’s necessities” as a

result of the defendants’ actions. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal

quotation marks omitted). An Eighth Amendment claim requires the plaintiff to satisfy

both (1) an objective standard, “that the deprivation was serious enough to constitute

cruel and unusual punishment,” and (2) a subjective standard, that the defendant acted

with “deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012),

overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014)

(en banc).

       The Eighth Amendment includes the right to adequate medical and mental health

treatment in prison. Jail and prison officials or medical providers can be held liable if

their “acts or omissions [were] sufficiently harmful to evidence deliberate indifference to

serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).




3
 Plaintiff’s claims under the Due Process Clause of the Fifth Amendment are implausible because that
clause applies only to the federal government, not to states or local governmental entities.
INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:20-cv-00525-BLW Document 6 Filed 01/06/21 Page 7 of 14




       Regarding the objective standard for prisoners’ medical care claims, “society does

not expect that prisoners will have unqualified access to health care.” Hudson v.

McMillian, 503 U.S. 1, 9 (1992). Therefore, “deliberate indifference to medical needs

amounts to an Eighth Amendment violation only if those needs are ‘serious.’” Id. The

Ninth Circuit has defined a “serious medical need” in the following ways:

              failure to treat a prisoner’s condition [that] could result in
              further significant injury or the unnecessary and wanton
              infliction of pain[;] ... [t]he existence of an injury that a
              reasonable doctor or patient would find important and worthy
              of comment or treatment; the presence of a medical condition
              that significantly affects an individual’s daily activities; or the
              existence of chronic and substantial pain ....

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (internal citations omitted),

overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997)

(en banc).

       As to the subjective standard, “deliberate indifference entails something more than

mere negligence, [but] is satisfied by something less than acts or omissions for the very

purpose of causing harm or with knowledge that harm will result.” Farmer, 511 U.S. at

835. A prison official or prison medical provider acts with deliberate indifference “only if

the [prison official or provider] knows of and disregards an excessive risk to inmate

health and safety.” Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002)

(internal quotation marks omitted), overruled on other grounds by Castro v. Cty. of Los

Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc). “Under this standard, the prison

official must not only ‘be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists,’ but that person ‘must also draw the inference.’”

INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
         Case 1:20-cv-00525-BLW Document 6 Filed 01/06/21 Page 8 of 14




Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (quoting Farmer, 511 U.S. at

837).

        In the medical context, deliberate indifference can be “manifested by prison

doctors in their response to the prisoner’s needs or by prison guards in intentionally

denying or delaying access to medical care or intentionally interfering with the treatment

once prescribed.” Estelle, 429 U.S. at 104-05 (footnotes omitted). Medical malpractice or

negligence does not support a cause of action under the Eighth Amendment, Broughton v.

Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam), and a delay in medical

treatment does not violate the Eighth Amendment unless that delay causes further harm,

McGuckin, 974 F.2d at 1060. Additionally, there is no constitutional right to an outside

medical provider of one’s own choice. See Roberts v. Spalding, 783 F.2d 867, 870 (9th

Cir. 1986) (“A prison inmate has no independent constitutional right to outside medical

care additional and supplemental to the medical care provided by the prison staff within

the institution.”).

        “If a [prison official] should have been aware of the risk, but was not, then the

[official] has not violated the Eighth Amendment, no matter how severe the risk.”

Gibson, 290 F.3d at 1188. Moreover, even prison officials or medical providers who did

actually know of a substantial risk to inmate health will not be liable under § 1983 “if

they responded reasonably to the risk, even if the harm ultimately was not averted.”

Farmer, 511 U.S. at 844. If medical personnel have been “consistently responsive to [the

inmate’s] medical needs,” and the plaintiff has not shown that the medical personnel had



INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
         Case 1:20-cv-00525-BLW Document 6 Filed 01/06/21 Page 9 of 14




“subjective knowledge and conscious disregard of a substantial risk of serious injury,”

there has been no Eighth Amendment violation. Toguchi, 391 F.3d at 1061.

       Differences in judgment as to appropriate medical diagnosis and treatment

between an inmate and prison medical providers—or, for that matter, between medical

providers—are not enough to establish a deliberate indifference claim. Sanchez v. Vild,

891 F.2d 240, 242 (9th Cir. 1989). “[T]o prevail on a claim involving choices between

alternative courses of treatment, a prisoner must show that the chosen course of treatment

‘was medically unacceptable under the circumstances,’ and was chosen ‘in conscious

disregard of an excessive risk’ to the prisoner’s health.” Toguchi, 391 F.3d at 1058

(alteration omitted) (quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)).

Stated another way, a plaintiff must plausibly allege that medical providers chose one

treatment over the plaintiff’s preferred treatment “even though they knew [the plaintiff’s

preferred treatment] to be medically necessary based on [the plaintiff’s] records and

prevailing medical standards.” Norsworthy v. Beard, 87 F. Supp. 3d 1104, 1117 (N.D.

Cal. 2015).

        Non-medical personnel generally are entitled to rely on the opinions of medical

professionals with respect to the medical treatment of an inmate. However, if “a

reasonable person would likely determine [the medical treatment] to be inferior,” the fact

that an official is not medically trained will not shield that official from liability for

deliberate indifference. Snow, 681 F.3d at 986 (internal quotation marks omitted); see

also McGee v. Adams, 721 F.3d 474, 483 (7th Cir. 2013) (stating that non-medical

personnel may rely on medical opinions of health care professionals unless “they have a

INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
        Case 1:20-cv-00525-BLW Document 6 Filed 01/06/21 Page 10 of 14




reason to believe (or actual knowledge) that prison doctors or their assistants are

mistreating (or not treating) a prisoner”) (internal quotation marks omitted).

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must

allege facts showing a causal link between each defendant and Plaintiff’s injury or

damage. Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at

679.

       B.     Claims Against the Idaho Department of Correction (“IDOC”) and the
              State of Idaho

       Plaintiff complains of county jail conditions, not state prison conditions.

Therefore, it is unclear why Plaintiff has named the State of Idaho or the IDOC as

Defendants, and Plaintiff’s claims against those Defendants are implausible.

       In addition, the Eleventh Amendment prohibits a federal court from entertaining a

suit brought by a citizen against a state or state entity absent a waiver of state sovereign

immunity. Hans v. Louisiana, 134 U.S. 1, 16-18 (1890); Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984). Section 1983 does not constitute such a waiver, nor

has the State of Idaho itself waived its sovereign immunity from constitutional claims.

Quern v. Jordan, 440 U.S. 332, 342–44 (1979); Esquibel v. Idaho, No. 1:11-cv-00606-

BLW, 2012 WL 1410105, at *6 (D. Idaho Apr. 23, 2012) (unpublished). Finally, only a

“person” may be sued pursuant to 42 U.S.C. § 1983, and a state or state entity is not

considered a “person” under that statute. Will v. Mich. Dep’t of State Police, 491 U.S. 58,




INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
        Case 1:20-cv-00525-BLW Document 6 Filed 01/06/21 Page 11 of 14




71 (1989). Thus, the State of Idaho and the IDOC should be omitted from any amended

complaint.

       C.     Claims against the City of Twin Falls and Twin Falls County

       Plaintiff’s remaining claims are asserted against the City of Twin Falls and Twin

Falls County, Idaho. As with the State of Idaho and the IDOC, it is unclear why Plaintiff

has named the City of Twin Falls as a Defendant—given that Plaintiff is challenging the

conditions of detention in the county jail.

       Nevertheless, the allegations in the Complaint do not support a reasonable

inference that a policy or custom of either governmental entity amounts to deliberate

indifference, as required by Monell. Plaintiff alleges that, as a result of his state of health

and the conditions in the jail, he is at a high risk of being infected by the coronavirus. But

Plaintiff does not describe any of those jail conditions or provide any other specific facts

in support of his claim. Therefore, Plaintiff has not plausibly alleged that the City or

County has acted with objective deliberate indifference. See Gordon, 888 F.3d at 1124.

5.     Standards for Amended Complaint

       If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the

actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights.

See Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by

Kay v. Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal

connection between each defendant’s actions and the claimed deprivation. Taylor, 880

F.2d at 1045; Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and

conclusory allegations of official participation in civil rights violations are not sufficient

INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
        Case 1:20-cv-00525-BLW Document 6 Filed 01/06/21 Page 12 of 14




to withstand a motion to dismiss” or to survive screening under 28 U.S.C. §§ 1915 and

1915A. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see

also Iqbal, 556 U.S. at 678 (“Nor does a complaint suffice if it tenders naked assertions

devoid of further factual enhancement.” (internal quotation marks and alteration

omitted)).

       Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function;

(3) the dates on which the conduct of the defendant allegedly took place; (4) the specific

conduct or action Plaintiff alleges is unconstitutional; (5) the particular federal

constitutional provision (or state law provision) Plaintiff alleges has been violated;

(6) facts alleging that the elements of the violation are met; (7) the injury or damages

Plaintiff personally suffered; and (8) the particular type of relief Plaintiff is seeking from

each defendant.

       Further, any amended complaint must contain all of Plaintiff’s allegations in a

single pleading and cannot rely upon, attach, or incorporate by reference other pleadings

or documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether

filed as a matter of course or upon a motion to amend, must reproduce the entire pleading

as amended. The proposed amended pleading must be submitted at the time of filing a

motion to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.

1997) (“[An] amended complaint supersedes the original, the latter being treated

INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
        Case 1:20-cv-00525-BLW Document 6 Filed 01/06/21 Page 13 of 14




thereafter as non-existent.”), overruled in part on other grounds by Lacey v. Maricopa

County, 693 F.3d 896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard

Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court

erred by entering judgment against a party named in the initial complaint, but not in the

amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as the “First Amended Complaint.” Plaintiff’s name and

address should be clearly printed at the top left corner of the first page of each document

filed with the Court.

       If Plaintiff files an amended complaint, Plaintiff must also file a “Motion to

Review the Amended Complaint.” If Plaintiff does not amend within 60 days, or if the

amendment does not comply with Rule 8, this case may be dismissed without further

notice. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant

knowingly and repeatedly refuses to conform his pleadings to the requirements of the

Federal Rules, it is reasonable to conclude that the litigant simply cannot state a claim.”).

                                          ORDER

       IT IS ORDERED:

       1.     The Complaint fails to state a claim upon which relief may be granted.

              Plaintiff has 60 days within which to file an amended complaint as

              described above. If Plaintiff does so, Plaintiff must file (along with the

              amended complaint) a Motion to Review the Amended Complaint. If

INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
         Case 1:20-cv-00525-BLW Document 6 Filed 01/06/21 Page 14 of 14




                Plaintiff does not amend within 60 days, this case may be dismissed

                without further notice. Alternatively, Plaintiff may file a Notice of

                Voluntary Dismissal if Plaintiff no longer intends to pursue this case.4

        2.      Plaintiff’s request for class certification (contained in the Complaint) is

                DENIED.




                                                          DATED: January 6, 2021


                                                          _________________________
                                                          B. Lynn Winmill
                                                          U.S. District Court Judge




4
 A voluntary dismissal under Federal Rule of Civil Procedure 41(a)(1) is not a dismissal for frivolity, for
maliciousness, or for failure to state a claim upon which relief may be granted and, therefore, does not
count as a “strike” under 28 U.S.C. § 1915(g).
INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
